No. 36	                  September 17, 2015	745

             IN THE SUPREME COURT OF THE
                   STATE OF OREGON

                   STATE OF OREGON
                   Respondent on Review,
                              v.
             FERNANDO CLEMENTE-PEREZ,
                    Petitioner on Review.
          (CC D104733M; CA A147753; SC S062407)

   En Banc
   On review from the Court of Appeals.*
  Argued and submitted March 10, 2015, at Lewis & Clark
Law School, Portland, Oregon.
   Daniel C. Bennett, Deputy Public Defender, Salem,
argued the cause and filed the brief for petitioner on review.
With him on the brief was Peter Gartlan, Chief Defender,
Office of Public Defense Services.
   Jona J. Maukonen, Assistant Attorney General, Salem,
argued the cause and filed the brief for respondent on review.
With her on the brief was Ellen F. Rosenblum, Attorney
General, and Anna M. Joyce, Solicitor General.
   BALDWIN, J.
   The decision of the Court of Appeals and the judgment of
the circuit court are affirmed.
  Walters, J., dissented and filed an opinion, in which
Brewer J., joined.




______________
	  *  On appeal from Washington County Circuit Court, Rick Knapp, Judge. 261
Or App 146, 322 P3d 1082 (2014).
746	                                              State v. Clemente-Perez

     Case Summary: Defendant moved for judgment of acquittal on the count of
unlawful possession of a firearm, arguing that the state failed to prove that he
had been “within” his pickup truck, as that word is used in ORS 166.250(1)(b), at
the time that he took a handgun out of and later placed it back into an unlocked
storage compartment inside his truck. Alternatively, he argued that he met the
statutory “place of residence” exception under ORS 166.250(2)(b). The trial court
denied defendant’s motion, a jury convicted defendant, and the Court of Appeals
affirmed. Held: (1) a rational trier of fact could find beyond a reasonable doubt
that at least some portion of defendant’s body had been in the interior part of his
truck, and that defendant thus had been “within” his truck within the meaning
of ORS 166.250(1)(b); (2) the “place of residence” exception under ORS 166.250(2)
(b) applies to the house or other structure in which a person lives, and there was
no evidence in this case that defendant lived in his pickup truck or the area where
the truck was parked.
    The decision of the Court of Appeals and the judgment of the circuit court
are affirmed.
Cite as 357 Or 745 (2015)	747

	          BALDWIN, J.
	        In this criminal case, defendant was convicted
of unlawful possession of a firearm. ORS 166.250. At the
close of the state’s case, defendant moved for judgment of
acquittal, arguing that the state had not presented suffi-
cient evidence that he had “[p]ossesse[d] a handgun that
is concealed and readily accessible to the person within
any vehicle,” within the meaning of ORS 166.250(1)(b).
Alternatively, defendant argued that he qualified for an
exception under ORS 166.250(2)(b), which provides that
a person may possess a handgun at the person’s “place of
residence.” The trial court rejected those arguments, and a
jury found defendant guilty. The Court of Appeals affirmed,
concluding that defendant failed to preserve his argument
that he had not been “within any vehicle” at the time that
he possessed a handgun, and that he did not meet the “place
of residence” exception.1 State v. Clemente-Perez, 261 Or App
	1
        ORS 166.250 provides, in part:
    	    “(1)  Except as otherwise provided in this section * * *, a person commits
    the crime of unlawful possession of a firearm if the person knowingly:
    	    “* * * * *
    	    “(b)  Possesses a handgun that is concealed and readily accessible to the
    person within any vehicle; * * *
    	    “* * * * *
    	    “(2)  This section does not prohibit:
    	    “* * * * *
    	 “(b) Any citizen of the United States * * * from owning, possessing or
    keeping within the person’s place of residence or place of business any hand-
    gun, and no permit or license to purchase, own, possess or keep any such fire-
    arm at the person’s place of residence or place of business is required of any
    such citizen. As used in this subsection, ‘residence’ includes a recreational
    vessel or recreational vehicle while used, for whatever period of time, as res-
    idential quarters.
    	    “* * * * *
    	 “(4)(a) Except as provided in paragraph[ ] (b) * * * of this subsection, a
    handgun is readily accessible within the meaning of this section if the hand-
    gun is within the passenger compartment of the vehicle.
    	    “(b)  If a vehicle * * * has no storage location that is outside the passenger
    compartment of the vehicle, a handgun is not readily accessible within the
    meaning of this section if:
    	 “(A)  The handgun is stored in a closed and locked glove compartment,
    center console or other container; and
    	    “(B)  The key is not inserted into the lock, if the glove compartment, cen-
    ter console or other container unlocks with a key.”
748	                                              State v. Clemente-Perez

146, 322 P3d 1082 (2014). We allowed review, and, for the
reasons explained below, we affirm.
                           I. BACKGROUND
	        In reviewing a denial of a motion for judgment of
acquittal, we describe the pertinent facts and all reasonable
inferences that may be drawn from those facts in the light
most favorable to the state. State v. Walker, 356 Or 4, 6, 333
P3d 316 (2014). In this case, defendant’s son and estranged
wife went to defendant’s house to pick up his son’s backpack
before school. While defendant’s wife and son were at his
house, defendant heard his wife’s cell phone ring from inside
her car. Defendant retrieved her cell phone and saw that
another man had called. Angered, he went to his pickup
truck, which was parked under a stand-alone awning struc-
ture adjacent to the driveway of his house. He took out a
handgun from inside an unlocked storage compartment
underneath the back seat of the truck. He then walked to
the backyard and shot his wife’s cell phone, destroying it.
Afterward, he wrapped the gun in a towel and put it back
in the storage compartment underneath the back seat of his
truck. He then got into a different pickup truck and drove
away.
	        The state charged defendant with unlawful posses-
sion of a firearm, ORS 166.250, and second-degree criminal
mischief, ORS 164.354.2 After the state presented its case-
in-chief, defendant moved for judgment of acquittal on both
counts. The trial court denied the motion, and a jury found
defendant guilty of both charges.
	         Defendant appealed his conviction for unlawful pos-
session of a firearm only, assigning error to the trial court’s
denial of his motion for judgment of acquittal. He argued,
first, that the state had not presented sufficient evidence to
prove that he had been “within” his truck, within the mean-
ing of ORS 166.250(1)(b). Second, he argued that, even if the
state had presented sufficient evidence to support a convic-
tion under ORS 166.250(1)(b), he nevertheless was entitled
	2
       ORS 164.354 provides that a person commits the crime of second-degree
criminal mischief if, “[h]aving no right to do so nor reasonable ground to believe
that the person has such right, the person intentionally damages property of
another.” ORS 164.354(1)(b).
Cite as 357 Or 745 (2015)	749

to judgment of acquittal because he met the “place of resi-
dence” exception provided in ORS 166.250(2)(b).
	        Defendant acknowledged on appeal that the trial
court “did not expressly address [his] argument that the leg-
islature did not intend to criminalize possessing a concealed
weapon in a parked, unoccupied car when the weapon would
not be accessible to the driver.” The Court of Appeals agreed
with that assessment, concluding that the trial court rea-
sonably had not understood defendant to have made such an
argument:
   “The trial court fairly understood that defendant was rais-
   ing arguments that (1) he was entitled to a judgment of
   acquittal under the ‘place of residence’ exception in ORS
   166.250(2)(b)—the contention raised in defendant’s second
   argument on appeal—and (2) he was entitled to a judgment
   of acquittal because the state had failed to prove that the
   gun was ‘readily accessible’ under ORS 166.250(1)(b) given
   its location behind the driver’s seat in a compartment under
   the rear seat. Neither of those arguments alerted the trial
   court that defendant contended that ORS 166.250(1)(b)
   requires proof that a person be within a vehicle when he
   possesses a handgun.”
Clemente-Perez, 261 Or App at 152. The Court of Appeals
concluded that defendant had failed to preserve his argu-
ment that he had not been “within” his truck for purposes of
ORS 166.250(1)(b), and therefore did not address that argu-
ment further. Id.
	        The court rejected defendant’s remaining argu-
ment that he qualified for the “place of residence” exception
as provided in ORS 166.250(2)(b). Id. at 152-58. The court
noted that it had interpreted the “place of residence” excep-
tion in two prior cases: State v. Leslie, 204 Or App 715, 132
P3d 37, rev den, 341 Or 245 (2006); and State v. Wolf, 260 Or
App 414, 317 P3d 377 (2013). In Leslie, the court interpreted
the phrase “place of residence” to mean “the place where a
person actually lives, i.e., where he or she regularly eats,
drinks, and sleeps.” 204 Or App at 723 (holding that the
defendant’s truck was his “place of residence,” because the
defendant actually lived in his truck). In Wolf, the court con-
cluded that areas outside of a person’s residential structure
could be considered part of the person’s “place of residence,”
750	                                 State v. Clemente-Perez

as long as there is evidence that the outdoor area is within
a defined “place” and as long as daily living activities are
conducted there. 260 Or App at 423-26 (holding that suffi-
cient evidence existed from which a rational factfinder could
find that defendant’s campsite was his “place of residence”).
Applying the principles established in Leslie and Wolf, the
Court of Appeals concluded that defendant had failed to
present any evidence that he used the area in which his
truck was located for daily living activities. Clemente-Perez,
261 Or App at 157. The court therefore determined that
defendant did not meet the “place of residence” exception
and was not entitled to judgment of acquittal on that basis.
Id. at 157-58.
	        On review, defendant contends that (1) the state
did not present sufficient evidence to support his conviction
under ORS 166.250(1)(b), because a person is not “within
any vehicle” for purposes of that statute unless the per-
son occupies the vehicle, and (2) even if sufficient evidence
existed to support a conviction under ORS 166.250(1)(b),
he was nevertheless entitled to judgment of acquittal under
the “place of residence” exception as provided in ORS
166.250(2)(b).
                      II. ANALYSIS
A.  Preservation
	        Before we address the parties’ substantive argu-
ments, however, we must first determine whether defendant
adequately preserved his argument under ORS 166.250(1)(b)
that he was not within his pickup truck at the time that
he possessed a handgun. As noted, the Court of Appeals
concluded that defendant had failed to preserve that argu-
ment. Clemente-Perez, 261 Or App at 152. In the court’s
view, defendant had made only two arguments in the trial
court regarding his entitlement to judgment of acquittal on
the unlawful possession count: (1) that he met the “place
of residence” exception; and (2) that the handgun had not
been “readily accessible” under ORS 166.250(1)(b) given
its location underneath the backseat of the truck. Id. at
150-52. Our review of the record, however, indicates that
defendant did, in fact, make a third argument, calling into
question the sufficiency of the evidence that he had been
Cite as 357 Or 745 (2015)	751

“within any vehicle” when he possessed the handgun. ORS
166.250(1)(b).
	        Defendant began his argument on his motion by
stating, “I’m hoping to organize this in a fashion, first I
believe this statute is contemplating that this car is being
driven or that it is out on some kind of public highway or
road open to the public, a public premises, not just some-
body’s car on their property and—.” (Emphasis added.) The
trial court interjected, engaging defendant in a lengthy dis-
cussion about the “place of residence” exception. Defendant
later attempted to return to his argument regarding ORS
166.250(1)(b), stating that “we have that this readily acces-
sible, * * * it’s contemplating that somebody’s in the car
readily accessible, it’s not just that somebody can approach
the car and readily access this gun[.]” (Emphasis added.)
At that point, the court told defendant, “You know I can
tell you right now I’m going to deny your motion based on
readily accessible because I think it’s really a question of
fact for the jury.” Defendant persevered, however, pointing
out that
   “the statute does specifically say that [the handgun] must
   be readily accessible to a person within the vehicle. We
   have someone who’s never driving the vehicle[,] he just
   approaches it and leaves it[.] [U]nder this State’s interpre-
   tation the trunk is readily accessible. Everything’s readily
   accessible because you’re just walking up to a stopped car
   on your personal property.”
(Emphasis added.)
	        Further, defendant argued that, under ORS
166.250(1)(b), “readily accessible within a vehicle to the
person has [the] understanding that they have to be able
to access it while they’re within the vehicle, not that they
can just approach a vehicle.” (Emphasis added.) The court
replied, “[M]y point is that you can also visualize a scenario
where * * * a person is driving the truck and he stops and
pushes the seat forward and gets in the backseat and does
all that and they’re within the vehicle.” (Emphasis added.)
Ultimately, the court denied the motion, determining that,
“with regard to readily accessible, * * * there’s enough infor-
mation for it to go to the jury.”
752	                                   State v. Clemente-Perez

	        As a general rule, appellate courts will not con-
sider claims of error that were not raised in the trial court.
State v. Wyatt, 331 Or 335, 341, 15 P3d 22 (2000); see ORAP
5.45(1) (“No matter claimed as error will be considered on
appeal unless the claim of error was preserved in the lower
court[.]”). To adequately preserve an issue, “a party must
provide the trial court with an explanation of his or her
objection that is specific enough to ensure that the court can
identify its alleged error with enough clarity to permit it to
consider and correct the error immediately, if correction is
warranted.” Wyatt, 331 Or at 343. This court has explained
that the primary purposes of the preservation rule are to
allow the trial court to consider a contention and correct any
error, to allow the opposing party an opportunity to respond
to a contention, and to foster a full development of the record.
Peeples v. Lampert, 345 Or 209, 219-20, 191 P3d 637 (2008).
This court also has cautioned, however, that problems “may
arise if the preservation onion is sliced too thinly.” State
v. Amaya, 336 Or 616, 629, 89 P3d 1163 (2004). Thus, the
question whether an argument has been preserved “inev-
itably will turn on whether, given the particular record of
a case, the court concludes that the policies underlying the
[preservation] rule have been sufficiently served.” State v.
Parkins, 346 Or 333, 341, 211 P3d 262 (2009).
	        We conclude that our preservation policies have
been served in this case. Defendant noted at the beginning
of his motion for judgment of acquittal that he “hop[ed] to
organize” his motion to cover each of his arguments. In
light of the questions that the trial court asked, however,
defendant spent the bulk of his time addressing the “place of
residence” exception and did not elaborate on his argument
regarding ORS 166.250(1)(b). See State v. Walker, 350 Or
540, 550, 258 P3d 1228 (2011) (noting that “the realities of
trial practice may be such that fairly abbreviated short-hand
references suffice to put all on notice about the nature of a
party’s arguments”). Indeed, the court expressly informed
defendant that it would deny any motion based on the “read-
ily accessible” provision of the statute—of which the phrase
“within any vehicle” is a part—because the court believed
that the jury should decide that question. Despite the court’s
indication that it was unwilling to entertain defendant’s
Cite as 357 Or 745 (2015)	753

argument that the handgun had not been “readily accessible
to the person within any vehicle,” defendant persevered in
making that argument. He argued, for example, that ORS
166.250(1)(b) requires that a person be “driving the vehicle”;
“in the car”; and that the person must be able to access the
handgun “while [the person is] within the vehicle, not that
[the person] can just approach a vehicle.” (Emphases added.)
	         We think those arguments sufficed to alert the trial
court to defendant’s argument that ORS 166.250(1)(b) requires
a person to be within a vehicle at the time that he or she pos-
sesses a concealed, readily accessible handgun. Although
defendant may not have presented his argument with perfect
clarity, we conclude that he provided sufficient information to
enable the prosecutor to respond and for the trial court to con-
sider the argument and correct any error.3 See Walker, 350 Or
at 550 (“The fact that the level of detail or thoroughness with
which a party articulates a position may leave something to
be desired does not mean that it was insufficient to serve the
rule of preservation’s pragmatic purposes.”).
B.  Possession of Handgun “Within” a Vehicle
	        Having concluded that defendant adequately pre-
served his argument under ORS 166.250(1)(b) that he had
not been “within” a vehicle, we now turn to the merits of that
argument. Whether defendant possessed a concealed handgun
that was “readily accessible to the person within any vehicle”
within the meaning of ORS 166.250(1)(b) is a question of stat-
utory interpretation. We therefore apply our familiar interpre-
tive methodology, examining the statute’s text, context, and
relevant legislative history, as well as any applicable maxims
of statutory construction, to determine the legislature’s intent
in enacting ORS 166.250(1)(b). State v. Gaines, 346 Or 160,
171-72, 206 P3d 1042 (2009); PGE v. Bureau of Labor and
Industries, 317 Or 606, 610-12, 859 P2d 1143 (1993).

	3
       Indeed, even though the trial court did not expressly address defendant’s
argument, the court hypothesized “a scenario where * * * a person is driving the
truck and he stops and pushes the seat forward and gets in the backseat and
does all that and they’re within the vehicle.” (Emphasis added.) Thus, the court at
least arguably considered, and rejected, defendant’s argument that his conduct
in reaching under the back seat to retrieve the handgun did not constitute being
“within” the truck.
754	                                     State v. Clemente-Perez

	       We begin with the text of ORS 166.250(1)(b), which
provides in part:
   	 “(1)  Except as otherwise provided in this section * * *, a
   person commits the crime of unlawful possession of a fire-
   arm if the person knowingly:
   	   “* * * * *
   	 “(b)  Possesses a handgun that is concealed and read-
   ily accessible to the person within any vehicle[.]”
	        Initially, the parties dispute whether the phrase
“within any vehicle” refers to the “handgun” or to the “per-
son.” Defendant argues that “within any vehicle” refers to
the “person.” In his view, a person does not violate the stat-
ute unless he or she is within a vehicle at the time that he or
she possesses a concealed and readily accessible handgun.
The state, by contrast, contends that “within any vehicle”
modifies the term “handgun,” and that a person need not be
within a vehicle to violate the statute. In deciding between
those competing grammatical interpretations, we seek guid-
ance from applicable canons of statutory construction. See
PGE, 317 Or at 611 (“In trying to ascertain the meaning
of a statutory provision, and thereby to inform the court’s
inquiry into legislative intent, the court considers rules of
construction of the statutory text that bear directly on how
to read the text.”). In particular, two rules of construction
guide our analysis here: the doctrine of the last antecedent
and the rule against surplusage.
	         The doctrine of the last antecedent provides that
“ ‘[r]eferential and qualifying words and phrases, where no
contrary intention appears, refer solely to the last anteced-
ent. The last antecedent is the last word, phrase, or clause
that can be made an antecedent without impairing the
meaning of the sentence.’ ” State v. Webb, 324 Or 380, 386,
927 P2d 79 (1996) (internal quotation marks omitted) (quot-
ing Norman J. Singer, 2A Sutherland Statutory Construction
§ 47.33, 270 (5th ed 1992)). In ORS 166.250(1)(b), the word
“person” immediately precedes—and is therefore the last
antecedent of—the phrase “within any vehicle.” Thus, accord-
ing to the doctrine of the last antecedent, the phrase “within
any vehicle” refers to “person,” unless such a construction
would impair the meaning of the sentence. The state has not
Cite as 357 Or 745 (2015)	755

argued that construing “within any vehicle” to modify “per-
son” would impair the meaning of the sentence, and we do
not perceive any such impairment.
	        As a general rule, we also assume that the legis-
lature did not intend any portion of its enactments to be
meaningless surplusage. See ORS 174.010 (instructing
courts to construe statutes so as to “give effect to all” provi-
sions); Arken v. City of Portland, 351 Or 113, 156, 263 P3d
975 (2011) (noting “cardinal rule of statutory construction
to give significance and effect to every part of a statute”
and “well-established principle to avoid interpretations of
statutes that render portions of them redundant”); Dept. of
Transportation v. Stallcup, 341 Or 93, 101, 138 P3d 9 (2006)
(rejecting construction that would relegate portion of statute
to surplusage, “in contravention of this court’s stated goal of
giving effect to every provision of a statute”) (internal quota-
tion marks omitted). We note that the state’s interpretation of
ORS 166.250(1)(b) would render the phrase “within any vehi-
cle” redundant. As the state points out, ORS 166.250(4)(a)
provides that a handgun is “readily accessible” within the
meaning of the unlawful possession statute if the hand-
gun is “within the passenger compartment of the vehicle.”
ORS 166.250(4)(a). The state argues that subsection (4)(a)
indicates that the legislature, in prescribing the crime
of unlawful possession of a firearm, was concerned with
specifying the location of the handgun, not the defendant.
In our view, however, subsection (4)(a) cuts the other way.
Subsection (4)(a) defines “readily accessible” to mean that,
apart from certain enumerated exceptions, the handgun is
“within the passenger compartment of the vehicle.” Thus,
the phrase “readily accessible” as used in ORS 166.250(1)(b)
already indicates that the handgun is within the vehicle—
specifically, within the passenger compartment of the vehi-
cle. To interpret the phrase “within any vehicle” to once
again specify that the handgun is within the vehicle, as
the state suggests, would render that phrase redundant.
We decline to adopt such an interpretation. Rather, we con-
clude that the phrase “within any vehicle” modifies the term
“person.” Accordingly, to violate ORS 166.250(1)(b), a person
must be within a vehicle at the time that the person know-
ingly possesses a concealed and readily accessible handgun.
756	                                               State v. Clemente-Perez

	        The question before us, then, is whether a rational
factfinder could have found, beyond a reasonable doubt, that
defendant was “within any vehicle,” as that phrase is used
in ORS 166.250(1)(b). See State v. King, 307 Or 332, 339, 768
P2d 391 (1989) (“In ruling on the sufficiency of the evidence
in a criminal case, the relevant question is whether, after
viewing the evidence in the light most favorable to the state,
any rational trier of fact could have found the essential ele-
ments of the crime beyond a reasonable doubt.”). Defendant
and the dissent contend that a person is not “within any
vehicle” unless he or she occupies the vehicle as a driver or
passenger.4 From their perspective, a person is not within a
vehicle unless the person is sitting in or otherwise has his
or her entire body inside the passenger compartment of the
vehicle. The state contends that extending even a portion of
one’s body inside a vehicle may suffice.
	       Where, as here, the legislature has not defined a
particular term, we assume that the legislature intended
to give words of common usage their “plain, natural, and
ordinary meaning.” PGE, 317 Or at 611. Webster’s Third New
International Dictionary defines “within” as
    “(1): in the inner or interior part of : INSIDE OF * * *
    (2): in the limits or compass of : not beyond * * * : enclosed
    or confined by[.]”
Id. at 2627 (unabridged ed 2002). Some of those definitions
appear to support the state’s position, while others appear to
support that of defendant and the dissent. For example, the
definition “in the inner or interior part of” is consistent with
the state’s contention that, once a person reaches beyond
the exterior and into the interior of a vehicle, that person is
“within”—i.e., in the inner part of—the vehicle. On the other
hand, the definition “enclosed or confined by” would seem to
suggest full enclosure of a person’s body within a vehicle, as
defendant and the dissent assert. Because ORS 166.250(1)(b)
	4
       Webster’s Third New International Dictionary 1561 (unabridged ed 2002)
defines “occupy” in this context as “to fill up (a place or extent).” Although defen-
dant does not provide a definition for the word “occupy,” he appears to use the
term to mean to sit in, or otherwise be fully inside, a vehicle. Specifically, he
argues that “the legislature was concerned with occupants of cars, drivers and
passengers, having ready access to concealed weapons in public, not storing
weapons in parked cars.”
Cite as 357 Or 745 (2015)	757

could plausibly support either definition, the statute is at
least ambiguous. We therefore look to the statute’s context
to determine which of those plausible interpretations was
the one that the legislature most likely intended. See State v.
Cloutier, 351 Or 68, 96, 261 P3d 1234 (2011) (“Dictionaries,
after all, do not tell us what words mean, only what words
can mean, depending on their context and the particular
manner in which they are used.”).
	        Context includes, among other things, other provi-
sions of the statute at issue. Force v. Dept. of Rev., 350 Or
179, 188, 252 P3d 306 (2011). In particular, defendant raises
two contextual arguments regarding ORS 166.250(4), which
provides, in part:
   	 “(a)  Except as provided in paragraph[ ] (b) * * * of this
   subsection, a handgun is readily accessible within the
   meaning of this section if the handgun is within the pas-
   senger compartment of the vehicle.
   	 “(b)  If a vehicle * * * has no storage location that is out-
   side the passenger compartment of the vehicle, a handgun is
   not readily accessible within the meaning of this section if:
   	 “(A)  The handgun is stored in a closed and locked
   glove compartment, center console or other container; and
   	 “(B)  The key is not inserted into the lock, if the glove
   compartment, center console or other container unlocks
   with a key.”
First, defendant points out that the legislature defined “read-
ily accessible” for purposes of ORS 166.250 to mean that the
handgun is “within the passenger compartment of the vehi-
cle.” He argues that such a definition “makes sense only if
the statute is targeting possession of concealed weapons by
people who are themselves in vehicles.” In other words, for a
handgun to be “readily accessible” to a person “within any
vehicle,” defendant contends that both the handgun and the
person must be within the passenger compartment of the
vehicle. We do not disagree. However, defendant’s argument
does not answer the question we must decide in this case—
whether putting some, but not all, of a person’s body inside
the passenger compartment of a vehicle is sufficient for a
person to be “within” the vehicle.
758	                                               State v. Clemente-Perez

	        Defendant advances a second argument, with which
the dissent agrees, that interpreting “within” to include a
portion of a person’s body would create an inconsistency with
ORS 166.250(4)(b). 357 Or at 773 (Walters, J., dissenting).
That subsection provides that a handgun that would other-
wise be deemed “readily accessible” will not be so deemed if
the handgun is stored in a closed, locked container and the
key is not inserted into the lock of that container. According
to defendant and the dissent, if merely reaching into a vehi-
cle is sufficient to make that person “within” the vehicle
under ORS 166.250(1)(b), then no person could make use of
the locked container exception in ORS 166.250(4)(b) without
violating ORS 166.250(1)(b). They posit that, at the moment
that a person were to reach into a vehicle and unlock the
compartment, the person would be “within” the vehicle in
violation of ORS 166.250(1)(b).
	        We note that the dissent’s construction of the stat-
ute would not resolve that potential quandary. Even under
the dissent’s construction, a driver or passenger who was
fully enclosed within a vehicle would run the same risk of
violating the statute at the moment that he or she unlocked
the relevant compartment. In any event, our response to
that theoretical dilemma is that the legislature, in pro-
viding the locked-container exception, has exempted from
prosecution certain conduct that would otherwise be pro-
scribed by ORS 166.250(1)(b). Specifically, if a person locks
a handgun inside a “glove compartment, center console or
other container” within a vehicle, that handgun will not
be considered “readily accessible” for purposes of ORS
166.250(1)(b). Thus, a person would not violate the statute
under those circumstances.5
	        Finally, we consider the legislative history of ORS
166.250(1)(b) to discern the legislature’s intended meaning

	5
        The same reasoning applies to the other exceptions that the dissent mentions,
such as the exceptions for going to and from a target range or to and from a hunting
or fishing expedition. 357 Or 773 (Walters, J., dissenting). With respect to those
exceptions as well, the legislature has exempted certain conduct that would other-
wise be criminalized by ORS 166.250. Our interpretation of ORS 166.250(1)(b)
does not affect those exemptions. If a person were to retrieve a firearm from a
vehicle “while going to and from [established target] ranges,” ORS 166.260(3)(a),
or “while going to or returning from a hunting or fishing expedition,” ORS
166.260(3)(b), then ORS 166.250 simply would not apply to that person.
Cite as 357 Or 745 (2015)	759

of the phrase “within any vehicle.” The legislature enacted
the current version of ORS 166.250(1)(b) in 1999. Or Laws
1999, ch 1040, § 1. The legislative history of the 1999 amend-
ments indicates that the legislature amended ORS 166.250
primarily in response to the Court of Appeals decision in
State v. Williams, 161 Or App 111, 984 P2d 312 (1999).
In that case, police officers pulled over a car and found a
handgun underneath the front passenger seat, where the
defendant had been sitting, and arrested the defendant for
unlawful possession of a firearm. Id. at 113. At the time
that Williams was decided, ORS 166.250(1)(b) provided that
a person committed the crime of unlawful possession of a
firearm if the person knowingly “[c]arrie[d] concealed and
readily accessible to the person within any vehicle which is
under the person’s control or direction any handgun, without
having a license to carry such firearm.” ORS 166.250(1)(b)
(1993). The Court of Appeals held that the police lacked
probable cause to arrest the defendant for carrying a con-
cealed weapon within a vehicle, in violation of ORS 166.250,
because there was no evidence that the defendant had “con-
trol or direction” of the vehicle. 161 Or App at 118.
	         The legislature responded in two ways. First, the
legislature eliminated the requirement that a vehicle be
“under the person’s control or direction,” thereby ensuring
that ORS 166.250 would apply to passengers as well as driv-
ers. See Tape Recording, Senate Committee on Judiciary,
HB 3374, June 30, 1999, Tape 261, Side A (statement of
Assistant Attorney General David Amesbury) (“The problem
in Williams was we had the passenger with the concealed
handgun, but he wasn’t in control of the vehicle, so the stat-
ute didn’t apply to him. So, under the current statute and
State [v.] Williams, the passengers in a drive-by shooting sit-
uation, as long as they’re not caught shooting, if they’re just
carrying the weapons concealed, the statute doesn’t apply to
them[.]”); Tape Recording, Senate Committee on Judiciary,
HB 3374, June 30, 1999, Tape 261, Side A (statement of
Marion County District Attorney Dale Penn) (“[HB 3374] is
designed to deal with the problem of drive-by shootings that
we have in a number of counties[.] * * * [W]e are unable to
prosecute passengers who are possessing the guns and using
the guns unless we catch them in the act of shooting, and so
760	                                   State v. Clemente-Perez

this change in the statute would allow us to prosecute pas-
sengers[.]”). Second, the legislature changed the term “car-
ries” to “possesses” to address the situation in which a hand-
gun is concealed and readily accessible to a person within a
vehicle, despite the fact that the person is not physically car-
rying the handgun. See Tape Recording, Senate Committee
on Judiciary, HB 3374, June 30, 1999, Tape 261, Side A
(statement of Assistant Attorney General David Amesbury)
(noting concern under prior version of statute that, “if some-
body has [a handgun] under the floor mat or is sitting on it
or [has it] shoved under the seat, perhaps he’s not carrying
it, so he still might not be affected by the statute”).
	        Defendant and the dissent contend that the 1999
amendments to ORS 166.250(1)(b) show that the legis-
lature intended the statute to apply exclusively to vehicle
occupants—i.e., drivers and passengers. However, we do not
view the legislative history so narrowly. That history indi-
cates that the legislature intended to broaden the scope of
ORS 166.250(1)(b) to include persons within vehicles who
do not drive or own the vehicle. Nothing in the legislative
history, however, demonstrates an intent to restrict the
scope of the statute to people who are sitting in or otherwise
completely inside a vehicle. If the legislature had intended
the statute to apply only to persons who “occupy” vehicles, it
could have said so expressly. For example, the Model Penal
Code and a handful of other state statutes pertaining to
firearm regulation use some variation of the word “occupy”
when describing a person’s location with respect to a vehicle.
The Model Penal Code establishes a presumption of criminal
purpose if “a person possesses a firearm or other weapon on
or about his person, in a vehicle occupied by him, or other-
wise readily available for use.” Model Penal Code § 5.06(2)
(emphasis added). Similarly, the California Penal Code pro-
vides that a person is guilty of carrying a concealed fire-
arm if the person “[c]auses to be carried concealed within
any vehicle in which the person is an occupant any pistol,
revolver, or other firearm capable of being concealed upon
the person.” Cal Penal Code § 25400(a)(3) (emphasis added);
see also Conn Gen Stat § 29-38(a) (proscribing a person
from “knowingly ha[ving], in any vehicle owned, operated or
occupied by such person, any weapon, any pistol or revolver
Cite as 357 Or 745 (2015)	761

for which a proper permit has not been issued”) (empha-
sis added); cf. Ohio Rev Code § 2923.16(B) (providing that
“[n]o person shall knowingly transport or have a loaded fire-
arm in a motor vehicle in such a manner that the firearm is
accessible to the operator or any passenger without leaving
the vehicle”) (emphasis added).6
	        In contrast, when the legislature enacted ORS
166.250(1)(b), it did not specify that a person must actually
“occupy”—i.e., “fill up” the space inside—a vehicle. As we
have noted, the plain and ordinary meaning of “within”—
which includes anything that is “in the inner or interior part
of” something else—is broader than “occupies.” Moreover,
nothing in the text, context, or legislative history of ORS
166.250(1)(b) indicates that the legislature intended to limit
the scope of the term “within” to be synonymous with “occu-
pies.” We will not read such an unwritten limitation into the
statute. See ORS 174.010 (providing that courts shall not
“insert what has been omitted” into a statute). We therefore
conclude that a person violates ORS 166.250(1)(b) if the per-
son, or some portion of the person’s body, is in the interior
part of a vehicle at the time that he or she possesses a con-
cealed, readily accessible handgun.7
	6
       Those statutes were enacted after the original enactment of ORS 166.250(1)(b)
in 1925, and therefore do not indicate what the Oregon legislature had in mind
at that time. They demonstrate, however, that a clear drafting path existed for
limiting Oregon’s unlawful possession statute to people who “occupy” vehicles,
and the legislature did not take that path—either when the legislature originally
enacted the statute or when it amended the statute in 1999. Cf. State v. Walker,
356 Or 4, 24, 333 P3d 316 (2014) (observing that post-enactment cases from other
jurisdictions “still may be consulted for their persuasive value”); Halperin v. Pitts,
352 Or 482, 490-91, 287 P3d 1069 (2012) (“[T]his court not infrequently refers to
later-enacted statutes for the purpose of demonstrating consistency (or inconsis-
tency) in word usage over time as indirect evidence of what the enacting legisla-
ture most likely intended.”).
	7
      The dissent would conclude that, when the legislature amended ORS
166.250(1)(b) in 1999, the legislature simply intended to change a statute that
applied to vehicle drivers to render it applicable to vehicle passengers. 357 Or
771 (Walters, J., dissenting). The dissent’s conclusion, however, begs the ques-
tion of when a driver or passenger is sufficiently “within” a vehicle. The dissent
would answer that question by holding that every inch of a person’s body must
be enclosed by a vehicle before the statute will apply. Under the dissent’s con-
struction, a driver or passenger who, for example, rests his or her elbow outside
the window would no longer be enclosed by the vehicle and therefore would not
be “within” the vehicle for purposes of ORS 166.250(1)(b). We find no support in
the statutory text, context, or history for ascribing such a narrow meaning to the
word “within.”
762	                                    State v. Clemente-Perez

	        We further conclude that the state presented suf-
ficient evidence from which a rational trier of fact, making
reasonable inferences, could find beyond a reasonable doubt
that at least some portion of defendant’s body was in the
interior part of his truck at the time that he possessed a con-
cealed, readily accessible handgun. That evidence included
the testimony of Deputy Brown, the county sheriff who
arrested defendant. Brown testified that it was “kind of a
process” to access the storage compartment underneath the
back seat of defendant’s truck, explaining that one needed
to “[p]ull the whole seat forward towards the front of the
pick-up.” Also, defendant introduced photographs showing
each step of the process of accessing the storage compart-
ment. Those photographs indicate that a person must fold
down the back seat, flip up the entire seat, and then open
the lid of the compartment in the floor of the truck to access
the storage compartment. Based on that evidence, a jury
reasonably could infer that some portion—and indeed, likely
a substantial portion—of defendant’s body had been inside
his truck when he took the handgun out of and later placed
it back into the storage compartment. We therefore conclude
that the trial court did not err in denying defendant’s motion
for judgment of acquittal on the theory that defendant had
not been “within” the truck.
C.  “Place of Residence” Exception
	       We now turn to defendant’s contention that he
was nevertheless entitled to judgment of acquittal because
he met the “place of residence” exception provided in ORS
166.250(2)(b). That exception provides:
   	 “Any citizen of the United States over the age of 18
   years who resides in or is temporarily sojourning within
   this state * * * [is not prohibited] from owning, possessing
   or keeping within the person’s place of residence or place
   of business any handgun, and no permit or license to pur-
   chase, own, possess or keep any such firearm at the per-
   son’s place of residence or place of business is required of
   any such citizen. As used in this subsection, ‘residence’
   includes a recreational vessel or recreational vehicle while
   used, for whatever period of time, as residential quarters.”
ORS 166.250(2)(b).
Cite as 357 Or 745 (2015)	763

	        In defendant’s view, the phrase “place of residence”
refers to the entirety of a person’s residential property—
that is, a person may lawfully possess a handgun under
ORS 166.250(2)(b) anywhere inside the property lines of
his or her residential property. Alternatively, defendant
argues that the legislature intended the “place of residence”
exception to extend to all portions of a person’s residen-
tial property that the person would consider to be private.
He contends that the storage location of his handgun—
inside his truck, parked under an awning adjacent to his
driveway—was well within the private portion of his resi-
dential property and that he therefore met the “place of res-
idence” exception.
	         The state, however, seeks a narrower interpretation.
From the state’s perspective, a person’s “place of residence”
is limited to the bounds of a person’s residential structure.
Accordingly, because defendant did not possess the handgun
within his residential structure, he did not meet the excep-
tion for possessing a handgun within his “place of residence.”
	        To determine what the legislature likely intended
the phrase “place of residence” to mean, we examine the text,
context, and any relevant legislative history. Gaines, 346 Or
at 171-72. Unfortunately, any legislative history pertaining
to the enactment of ORS 166.250(2)(b) in 1925 was lost in
the 1935 State Capitol Building fire. See State v. Perry, 165
Or App 342, 350, 996 P2d 995 (2000), aff’d, 336 Or 49, 77
P3d 313 (2003). We therefore look to the statutory text and
context, as well as any applicable maxims of statutory con-
struction, to guide our inquiry into the intended meaning of
“place of residence.”
	        As previously mentioned, where the legislature does
not provide a definition for a statutory term, we assume that
the legislature intended the words in the statute to have
their plain and ordinary meanings. PGE, 317 Or at 611. We
consult dictionaries in use at the time of the legislature’s
enactment as an aid in interpreting the words of the stat-
ute. State v. Perry, 336 Or 49, 53, 77 P3d 313 (2003). In this
case, we seek guidance from dictionaries in use around the
time of the 1925 legislature’s enactment of the “place of res-
idence” exception.
764	                                    State v. Clemente-Perez

	        The 1910 version of Webster’s New International
Dictionary defined “residence” as “[t]he place where one
actually lives or has his home; a person’s dwelling place or
place of habitation; an abode. * * * The house where one’s
home is; a dwelling house.” Id. at 1814. Legal dictionaries in
use at the time provided similar definitions. See, e.g., Black’s
Law Dictionary 1032 (1891) (defining “residence” as “[t]he
place where a man makes his home, or where he dwells per-
manently or for an extended period of time”); John Bouvier
& Francis Rawle, 3 Bouvier’s Law Dictionary and Concise
Encyclopedia 2920 (1914) (“residence” means “[p]ersonal
presence in a fixed and permanent abode”).
	        Because those sources defined “residence” as being
synonymous with “abode,” “dwelling,” and “habitation,” we
consider the definitions of those words as well. A “place of
abode” meant “[a] man’s residence, where he lives with his
family and sleeps at night.” John Bouvier & William Edward
Baldwin, Baldwin’s Century Edition of Bouvier’s Law
Dictionary 27 (1926). Similarly, a “dwelling” was defined as
the “place or house in which a person lives.” Webster’s (1910)
at 687. And a “habitation” was defined as a “[p]lace of abode;
settled dwelling; residence; house.” Id. at 967. Although
those definitions are somewhat circular, they generally refer
to some type of residential structure—i.e., a house, dwelling,
or other habitation. Accordingly, a “residence,” in the plain
and ordinary sense of that word, refers to a structure in
which a person lives.
	         We note, however, that the legislature not only used
the term “residence,” but rather the phrase “place of resi-
dence,” in providing an exception to the general prohibition
against carrying a concealed weapon. It is unclear whether
the phrase “place of” broadens or narrows the limits of the
term “residence.” Indeed, Black’s noted that the word “place
* * * is an indefinite term. It is applied to any locality, limited
by boundaries, however large or small. * * * The extent of the
locality designated by it must generally be determined by
the connection in which it is used.” Black’s at 899. Webster’s,
in contrast, defined a “place” with more particularity, viz.,
“[a] building, part of a building, or other spot, set apart for
a special purpose.” Webster’s (1910) at 1646. Reading the
phrase “place of residence” as a whole, the term “place”
Cite as 357 Or 745 (2015)	765

can be viewed as further describing (and limiting) the area
excepted from the general provisions of ORS 166.250—that
is, that one’s “place of residence” is the particular structure
set apart for residential purposes.
	        Of course, dictionaries are only the starting point
for our textual analysis. We must consider the statutory
words in context to determine which of multiple definitions
is the one that the legislature intended. See State v. Ziska/
Garza, 355 Or 799, 805, 334 P3d 964 (2014) (noting that
“resort to dictionaries does not reveal which sense the leg-
islature had in mind” and that “we look to the terms of the
statute and how the words in dispute are used in context”).
	        The phrase “place of residence” appears twice in
ORS 166.250(2)(b), preceded by two different prepositions.
The legislature provided that a person is not prohibited
from possessing a handgun “within the person’s place of res-
idence” and that a person need not have a permit or license
to possess a handgun “at the person’s place of residence.”
(Emphases added.) Unfortunately, “at” does little to eluci-
date the bounds of the phrase “place of residence.” Indeed,
Webster’s noted that “at” is a less definite term than “in”: “At
emphasizes mere locality; in refers more to the interior of
something or to the idea of inclusiveness.” Webster’s (1910) at
144 (emphasis in original). The term “within,” on the other
hand, helps to narrow the limits of the phrase “place of resi-
dence.” Webster’s defined “within” to mean “[i]n the inner or
interior part of; inside of.” Id. at 2344. Thus, the legislature’s
use of the term “within” in the phrase “within a person’s
place of residence” implies that a person’s place of residence
is some type of structure with a discrete interior.
	        Defendant contends, however, that the legislature’s
choice of the term “residence”—as opposed to terms such
as “dwelling,” “building,” or “house”—indicates a legislative
intent for the exception to apply more broadly than to a res-
idential structure only. He argues that, had the legislature
intended to circumscribe the exception to the bounds of a
person’s residential structure, the legislature could have
used words that would clearly express such a limitation. For
example, the legislature elsewhere specified that second-
degree burglary must occur in a “building,” ORS 164.215,
766	                                    State v. Clemente-Perez

and that first-degree burglary may occur only in a “dwell-
ing,” ORS 164.225. See, e.g., Ogle v. Nooth, 355 Or 570, 584,
330 P3d 572 (2014) (considering “related statutes” as part of
a statute’s context). Defendant argues that the legislature
knew how to refer to physical structures but did not do so,
and therefore did not intend to do so, in ORS 166.250(2)(b).
The problem with that argument, however, is that the plain
meaning of a “residence” is a person’s house, dwelling, or
abode—all of which are residential structures. In other
words, the synonyms commonly used to define “residence”
at or near the time of enactment have the same meaning
that defendant asserts that the legislature did not intend.
	         Further, the historical context of ORS 166.250 sup-
ports an interpretation of the “place of residence” exception
that is limited to residential structures. See State v. Pipkin,
354 Or 513, 526, 316 P3d 255 (2013) (“[W]e do not inter-
pret text in isolation; we also consider the historical context
against which that text was enacted.”). This court, in Perry,
described the historical background of ORS 166.250 and
related statutes regulating the carrying of concealed weap-
ons. 336 Or at 54-56. The interpretive question presented
in that case was the scope of the other exception provided
in ORS 166.250(2)(b)—the “place of business” exception.
The court described the development of Oregon’s concealed
weapons statutes as follows:
   “First, in 1885, the legislature imposed an outright ban
   on the carrying of concealed weapons by persons other
   than law enforcement officers. By later enactment, the
   legislature allowed for the carrying of concealed weapons
   on receiving a license. The 1925 statute created an excep-
   tion to the general license requirement for persons in their
   place of residence or place of business. Those statutes, read
   together, reveal the intent of the legislature to carve out a
   limited and specific exception to the requirement of obtain-
   ing a license to carry a concealed weapon.”
Perry, 336 Or at 56 (emphasis added). Given the limited
nature of the “place of business” exception, the court rejected
the defendant’s argument that the exception should apply to
non-owner employees, reasoning that “it is not likely that
the legislature first would have banned nearly all unlicensed
carrying of concealed weapons and then, only eight years
Cite as 357 Or 745 (2015)	767

later, would create an exception for every person who had
some kind of job—an exception so broad that it would swal-
low the general prohibition.” Id. (internal quotation marks
omitted). That same historical context informs our interpre-
tation of the “place of residence” exception. For the reasons
that this court articulated in Perry, we conclude that the
legislature intended the “place of residence” exception to be
a similarly “limited and specific exception.”
	        Defendant nevertheless contends that the “place
of residence” exception was intended merely to distinguish
public from private property. If the legislature had wanted
merely to prohibit carrying concealed weapons in public,
however, it could have explicitly said so. Instead, the legis-
lature created a blanket prohibition against carrying a con-
cealed handgun without a license and carved out limited,
specific exceptions for a person’s residence and a person’s
place of business. Just as this court concluded in Perry that
the defendant’s proposed interpretation of “place of busi-
ness” was too broad, we likewise conclude that defendant’s
proposed interpretation would impermissibly broaden the
scope of the “place of residence” exception to include all of a
person’s private residential property.
	        Finally, we consider defendant’s argument that the
scope of the “place of residence” exception should be inter-
preted coextensively with preexisting Oregon common law
regarding a person’s right to use force to defend his or her
home. See State v. Ofodrinwa, 353 Or 507, 512, 300 P3d 154
(2013) (context for interpreting statutory text includes pre-
existing common law). This court has described that common-
law right, also known as the “castle doctrine,” as follows:
   “A man’s house is regarded as his castle, to which he may
   flee for safety and protection, and which affords him and his
   family a ‘city of refuge’; and, if a person unlawfully intrude,
   the householder, after having warned him to depart, if he
   do not obey within a reasonable time, may employ suffi-
   cient force to expel him; but the immunity pertaining to the
   defense of a habitation does not extend beyond the limits of
   the dwelling and the customary outbuildings.”
State v. Bartmess, 33 Or 110, 129-30, 54 P 167 (1898) (empha-
sis added); see State v. Brooks, 79 SC 144, 60 SE 518, 520
768	                                   State v. Clemente-Perez

(1908) (citing Bartmess, among other cases, for proposition
that “[t]here is much reason and authority for holding that
one within the curtilage of his dwelling is in fact and law
within his dwelling”).
	         As defendant points out, the common-law right to
defend one’s home extended to the “customary outbuildings” of
a person’s dwelling. In defendant’s view, “[i]t would be incon-
gruous if the legislature, without expressly saying so, intended
to limit the location at which a person may carry or store a con-
cealed weapon more strictly than where he or she may lawfully
employ them in self-defense against another person.”
	        We need not decide today, however, whether a cus-
tomary outbuilding of a person’s home might, under appro-
priate circumstances, be used for such domestic purposes
and in such connection with the main residential structure
as to be considered part of a person’s “place of residence.”
See State v. Lee, 120 Or 643, 649, 253 P 533 (1927) (defining
“curtilage” as “the space of ground adjoining the dwelling-
house, used in connection therewith in the conduct of fam-
ily affairs and for carrying on domestic purposes usually
including the buildings occupied in connection with the
dwelling-house”); cf. State v. Dixson/Digby, 307 Or 195, 210,
766 P2d 1015 (1988) (noting that, “although the common
law unquestionably recognized the concept of ‘curtilage,’ it
did so to enlarge the definition of a dwelling to encompass
nearby structures used in conjunction with the dwelling, so
that the invasion of any of them could constitute burglary”).
In this case, the evidence was that defendant possessed a
concealed and readily accessible handgun inside his pickup
truck, which was parked under a stand-alone awning next
to his driveway. There was no evidence that defendant’s
pickup truck, or the awning beneath which it was parked,
could be considered a customary outbuilding of his house.
Nor was there any evidence that defendant used the truck
or the stand-alone awning for domestic purposes to such an
extent that either should be considered part of the house.
                     III. CONCLUSION
	       In summary, we conclude that a person’s “place of
residence” for purposes of ORS 166.250(2)(b) is the house or
Cite as 357 Or 745 (2015)	769

other structure in which a person lives—that is, a person’s
residential structure.8 In this case, there was no evidence
that defendant lived in his pickup truck or the area where
the truck was parked. Accordingly, defendant did not meet
the “place of residence” exception under ORS 166.250(2)(b).
	        Because we conclude that the state presented suffi-
cient evidence from which a rational trier of fact could find
that defendant was “within” his truck at the time that he
possessed a concealed, readily accessible handgun, and that
defendant did not meet the “place of residence” exception,
the trial court did not err in denying defendant’s motion for
judgment of acquittal.
	       The decision of the Court of Appeals and the judg-
ment of the circuit court are affirmed.
	          WALTERS, J., dissenting.
	        I respectfully dissent. In my view, ORS 166.250(1)(b)
applies to drivers and passengers who are located entirely
inside a vehicle and not to those persons, like defendant,
who reach into a vehicle to place a handgun in or remove a
handgun from a concealed location.
	        Under ORS 166.250(1)(b), a person commits the
crime of unlawful possession of a handgun if the person
knowingly “[p]ossesses a handgun that is concealed and
readily accessible to the person within any vehicle.” Relying
on the rule of the last antecedent, the majority concludes
that the adjectival phrase “within any vehicle” modifies the
immediately preceding noun—person—and acknowledges
that that phrase also may modify another preceding noun—
handgun. 357 Or at 755. The majority is correct in both
respects. “[W]here the sense of the entire act requires that
the qualifying words apply to several preceding or even suc-
ceeding sections, the word or phrase will not be restricted
to its immediate antecedent.” Johnson v. Craddock, 228 Or
308, 317, 365 P2d 89 (1961) (citing 2 Sutherland, Statutory
Construction 448-49 (3d ed 1943); see also Norman J. Singer,
2A Sutherland Statutory Construction § 47:33 (7th ed 2008)
	8
       As noted, we leave open the question whether, under other circumstances
not present in this case, a person’s use of an outbuilding might be so connected
with the person’s main residential structure as to be considered a part of it.
770	                                  State v. Clemente-Perez

(stating the same principle as the 1943 edition). That is the
circumstance here. Given that that statute’s applicability
depends on a handgun being “readily accessible,” and that a
handgun is “readily accessible” when it is within the passen-
ger compartment of a vehicle, ORS 166.250(4)(a), the phrase
“within a vehicle” should be understood to modify “hand-
gun” as well as “person.”
	        That understanding is of assistance in resolving the
questions that the majority poses: What is the meaning of
the word “within”? Does the statute apply only when a per-
son is located entirely inside a vehicle, or does it also apply
when a “substantial portion” of a person’s body is so located?
When modifying “handgun,” the word “within” must mean
entirely inside the passenger compartment of the vehicle.
The reason is that, for the statute to apply, the handgun
must be not only “readily accessible,” but also “concealed.”
If the word “within” were to mean only partially inside the
passenger compartment of a vehicle, it would describe a
handgun that could be partially outside of the vehicle, and
therefore exposed and not concealed. It seems more likely
that, when referring to the handgun, the legislature used
“within” to be consistent with the term “concealed” and in
accordance with one of its dictionary definitions—“in limits
or compass of” and “not beyond”; “enclosed.” See 357 Or at
756 (reciting dictionary definitions).
	        It follows that “within” also means entirely inside
when modifying “person.” There is no reason to think that
the legislature intended “within” to have different meanings
when modifying different nouns.
	         Further examination of the statute’s text, con-
text, and legislative history confirms that understanding.
The statute that became ORS 166.250(1)(b) was originally
enacted in 1925. Or Laws 1925, ch 260, § 5. That stat-
ute made it “unlawful for any person within this state to
carry concealed upon his person or within any vehicle
which is under his control or direction any pistol, revolver
or other firearm capable of being concealed upon the per-
son * * *.” Id. In 1999, when the Court of Appeals decided
State v. Williams, 161 Or App 111, 984 P2d 312 (1999), ORS
166.250(1)(b) provided that “a person commits the crime of
Cite as 357 Or 745 (2015)	771

unlawful possession of a firearm if the person * * * [c]arries
concealed and readily accessible to the person within any
vehicle which is under the person’s control or direction any
handgun * * *[.]” The defendant in Williams was a passenger
in a vehicle in which a handgun was concealed. The court
held that ORS 166.250(1)(b) did not apply to him, because
he was not a driver or a person who otherwise had control
over the vehicle. 161 Or App at 118. The court explained
that ORS 166.250(1)(b) required three things: “that the
handgun is ‘concealed and readily accessible to the person,’
that the person does not have a license to carry it, and that
the handgun is concealed ‘within any vehicle which is under
the person’s control or direction.’ ” Id. (Emphasis in original.)
Thus, from 1925 to 1999, ORS 166.250(1)(b) applied only to
persons who carried concealed, readily accessible handguns
within vehicles that they were operating. Those drivers
would have been located entirely inside their vehicles.
	        In 1999, the legislature amended ORS 166.250 in
direct response to Williams to make it applicable to vehicle
passengers with ready access to handguns that they could
use in drive-by shootings. 357 Or at 759-60. To achieve that
end, the legislature made two changes to the wording of the
statute. First, it eliminated the requirement that the vehi-
cle be “under the person’s control or direction.” Id. at 759.
Second, it changed the word “carry” to the word “possess” to
“address the situation in which a handgun is concealed and
readily accessible to a person within a vehicle, despite the
fact that the person is not physically carrying the handgun.”
Id. at 760. Thus, the legislature made the prohibition that
had been applicable to a person who “[c]arries concealed and
readily accessible to the person within any vehicle which is
under the person’s control or direction any handgun,” ORS
166.250(1)(b) (1999), applicable to a person who “possesses
a handgun that is concealed and readily accessible to the
person within any vehicle.” ORS 166.250(1)(b).
	        When the legislature made those two changes, it
eliminated the requirement that the person “within” the
vehicle be a driver, but maintained the requirement that a
person subject to the statute be “within” the vehicle. There is
no reason to think that, in doing so, the legislature intended
772	                                  State v. Clemente-Perez

to change the meaning of the word “within.” The legislature
did not, for instance, add a noun, such as “owner,” that would
indicate an intent to govern persons other than those who,
like drivers and passengers, sit entirely within vehicles; a
verb, such as “place” or “retrieve,” that would indicate an
intent to govern such actions; or an adjective, such as “par-
tially,” to indicate an intent to limit the meaning of the word
“within.” The legislature could have done so; in Connecticut,
for example, the legislature chose to prohibit the owner of a
vehicle from having a firearm in a vehicle. Conn Gen Stat
§ 29-38(a).
	        Certainly, as the majority argues, the legislature
could have changed the word “within” to “occupy,” but why
should it have done so? The phrase “within any vehicle” had
been easily understood. It referred to the location of persons
who have vehicles under their control or direction—drivers
who sit entirely inside their vehicles. Who would think that
broadening the statute to make it applicable to passengers,
who also sit entirely inside vehicles, would require the use
of a new word or phrase? Like legislatures in other states,
the Oregon Legislative Assembly wanted to capture vehicle
occupants as well as operators within the statute’s ambit,
but a description of those persons as persons “within” the
vehicle was sufficient to the task. Unlike the Connecticut
legislature, the Oregon Legislative Assembly did not express
an intent to expand the reach of ORS 166.250(1)(b) to make
it applicable to vehicle owners more broadly or to those who
reach into their vehicles to place handguns in, or retrieve
them from, a concealed location.
	        In fact, the statute’s context indicates a contrary
intent. As noted, ORS 166.250(1)(b) is applicable when a
person possesses a “concealed” handgun that is “readily
accessible.” When a person reaches into a vehicle to place
a handgun in a concealed location, the person is in the pro-
cess of concealing the handgun, but the handgun is not yet
“concealed.” And a handgun is not “readily accessible” if it
is stored in a locked container, provided that the key is not
inserted in the lock. ORS 166.250(4)(b). If the statute were
interpreted to apply to the act of reaching in to conceal a
handgun or to lock such a container, then the person who
reached in or turned the lock would violate the statute, but
Cite as 357 Or 745 (2015)	773

the person who later drove the car would not. Similarly,
ORS 166.260(3) provides that ORS 166.250 does not apply
to those who shoot at target ranges “or while going to and
from those ranges,” or to licensed hunters or fishermen while
engaged in hunting or fishing, “or while going to or return-
ing from a hunting or fishing expedition.” If ORS 166.250
were interpreted to apply to the act of placing a gun in a
vehicle before setting out on such a trip, then the person who
prepared the vehicle for the trip would violate the statute,
but the driver would not. It seems unlikely that the legis-
lature intended to punish a person for placing a handgun
in a location that a driver is permitted to maintain it. It is
the requirement that both the person and the handgun be
entirely “within” the vehicle that precludes that result. The
person who only reaches into the vehicle does not violate the
statute and neither does the driver.
	        The majority does not disagree that the legislature
intended to exempt from prosecution persons who reach into
vehicles to place handguns in locked compartments or to con-
ceal them for permitted trips. However, the majority appar-
ently finds, without identifying, some other source for that
exemption. ORS 166.250(4)(a) provides that a handgun is
not “readily accessible” once it is stored in a locked container
and the key is removed from the lock. ORS 166.260 provides
that a person does not violate ORS 166.250 “while” going
to or returning from a permitted trip. Those provisions do
not, by their terms, exempt persons who reach into vehicles
to place handguns in permitted compartments or in con-
cealed locations before beginning permitted trips. Perhaps
the majority reasons that because the legislature permits a
person to drive a vehicle under those circumstances, it also
permits preparation to drive under those circumstances,
including placing a handgun in a permitted place or for a
permitted purpose.
	       That reasoning may be logical, but it also would
permit the acts in which defendant in this case engaged.
ORS 166.250(1)(b) does not prohibit a person from storing a
handgun in a concealed location in a vehicle; it applies only
when both the person and the gun are within the vehicle at
the same time. Preparation to store a handgun in a vehicle
includes placing the handgun into the vehicle. Furthermore,
774	                                  State v. Clemente-Perez

even under the majority’s interpretation of the statute, a
person does not violate the statute when he or she places
a handgun in a concealed place without inserting any or
“some portion” of his or her body in the vehicle when doing
so. 357 Or at 761. There is no common sense reason that
the legislature would criminalize reaching in with a torso,
but not placing in with a hand. Common sense tells us that
the legislature did not intend to criminalize reaching into
a vehicle to store a handgun or retrieve it from storage; it
intended to prohibit drivers and passengers from possessing
concealed, readily accessible handguns that they could use
to harm members of the public with whom they come into
contact.
	        I understand full well that the words that the leg-
islature uses are the best expression of its intent and that,
when chosen words compel a result, the chosen words must
be given effect. I know that that is so even when the result
seems at odds with the legislature’s objective or defies com-
mon sense. But here, the word “within” does not compel the
result that the majority reaches. The word “within” means
“in the limits or compass of” and “not beyond”; “enclosed.”
If we give the word “within” that dictionary meaning, ORS
166.250(1)(b) correctly applies, as it always has, only to
those persons who, like their handguns, are located entirely
inside a vehicle. I respectfully dissent.
	       Brewer, J., joins this opinion.